Citation Nr: 1758230	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-47 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Myasthenia Gravis (MG), to include as due to service-connected posttraumatic stress disorder (PTSD) and/or Agent Orange (AO) exposure.

2.  Entitlement to service connection for a skin disability, to include as due to service-connected PTSD and/or AO exposure.

3.  Entitlement to service connection for a low back disability, to include lumbar degenerative disk disease (DDD), sacroiliitis, and lumbar radiculitis, to include as due to MG. 

(The issues of entitlement to an increased disability rating for PTSD and a total disability rating based on individual unemployment will be addressed in a separate decision.)




REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1968, to include service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned in June 2011.  A transcript of the hearing is of record.  This matter was remanded in January 2014 for further development.

For clarification purposes, the Board has recharacterized the issues on appeal to better reflect the theories of entitlement asserted by the Veteran.  See Board Hearing Testimony.  Namely, service connection on a secondary basis and/or as a result of AO exposure.  These changes are noted on the title page of the decision.

The appeal on the issues of entitlement to an increased disability rating for PTSD and a total disability rating based on individual unemployment have been perfected.  However, at this juncture, the appeal  has yet to come before the Board for appellate review.  The issue will therefore be addressed in a separate decision


FINDINGS OF FACT

1.  The Veteran's diagnosed MG is as likely as not related to AO exposure in service or to his service-connected PTSD.

2.  The Veteran's diagnosed urticaria likely had its initial onset during his active service.  

3.  The Veteran's diagnosed arthritis and degenerative disc disease of the lumbar spine is as likely as not the result of his active service or injuries stemming from his now service-connected MG. 


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for MG.  38 U.S.C. § 1110, 5107 (2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria are met for service connection for urticaria. 38 U.S.C. § 1110, 5107 (2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.10 (2017).

3.  The criteria are met for service connection for arthritis and degenerative disc disease of the lumbar spine.  38 U.S.C. § 1110, 5107(b) (2002); 38 C.F.R. § 3.102, 3.303, 3. 310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for service connection have been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C. § 5103, 5103A (2002); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505  (1995).

Certain chronic diseases, such as arthritis and MG, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1112, 1113; 38 C.F.R. § 3.307 (a)(3), 3.309(a).  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations presume that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, were exposed to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307 (a)(6)(iii). VA regulations also presume that certain diseases are connected to these veterans' exposure to these herbicide agents. 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).  MG, urticarial, and arthritis are not among the list of diseases that VA regulations presume is related to exposure to these herbicide agents. 38 C.F.R. § 3.309 (e). Nevertheless, the Board must consider whether the evidence in this particular case demonstrates a connection between these disorder and these herbicide agents irrespective of the fact that they are included in the list conditions that are presumed to be due to exposure to these herbicide agents.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis 

MG

The Veteran seeks service connection for MG.  He does not assert that the condition manifested to a compensable degree within a year of service.  See Board Hearing Transcript.  Instead, he asserts that the condition manifested as a result of either AO exposure or his service-connected PTSD stress symptomatology.

VA examination report in April 2015 confirms MG diagnosis.  Additionally, AO exposure has been conceded as personnel records confirm Vietnam service.  Therefore, the first and second elements of Shedden are met.  Additionally, the first and second elements of Wallin are established by his current disability and service-connected PTSD.

As to nexus, there are positive and negative opinions of record.  Addressing the positive evidence first, Dr. R. H., M. D., F. A. C. P., and Dr. E. A., M. D. have repeatedly opined that the Veteran's MG was likely causally related to his AO exposure and/or his PTSD.  See May 2011, September 2014, and September 2015 Opinions.  Both physicians clarified that MG is an autoimmune disability, and that  clinical literature and studies strongly indicate that environmental agents cause changes in the immune system which predispose individuals to develop autoimmune diseases.  Importantly, they state that dioxin (a component of AO) is one of the environmental agents known to cause such changes in the immune system and is clinically acknowledged to be able to stay in the body for decades prior to the development of AO associated disabilities.  To that end, both physicians noted a parallel between the Veteran's MG manifestation and delayed onset diabetes mellitus type II caused by AO. 

The physicians also agreed that the Veteran's service-connected PTSD likely played a direct role in the manifestation of his MG.  Per clinical studies, they stated that psychological trauma places individuals at a greater risk for developing autoimmune diseases.  Studies also reflect that victims of PTSD in particular have an increased risk for autoimmune diseases.  In the instant case, the risks associated with AO exposure were only increased by his PTSD.  In light of the aforementioned, the physicians opined that MG was likely causally related to service and/or his PTSD.

The Board finds these combined opinions sufficient to warrant service connection. These opinions were predicated on current medical literature.  Moreover, both physicians denoted reviewing the entire claims file and in so doing considered the clinical, examination, and lay evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Comparatively, also of record are negative VA opinions from April and May 2015.  The Board finds these opinions less probative than the aforementioned private opinions.  The April 2015 opinion was conclusory and the June 2015 opinion did not address the specific contentions raised by either Dr. H. or Dr. A. or the numerous pieces of medical literature of record.  Thus, the preponderance of the evidence is for the claim and entitlement to service connection for MG is warranted.  38 U.S.C. § 5107 (b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


Skin Disorder

The Veteran seeks service connection for a skin disorder.  He testified that his skin disorder was caused by AO exposure.  From the outset, the Board acknowledges that the Veteran's April 2015 VA examination is inadequate.  The examiner failed to addresses the Veteran's private diagnoses for skin disorders.  There was also no discussion of the significance of his service treatment records wherein he sought repeat treatment for skin conditions.  In light of these omissions, the Board affords this report no probative value.

That said, the Veteran has been diagnosed with a variety of skin disorders, including urticaria.  See September 2014 Dr. A. Opinion and August 26, 2000 Dorn Veteran's Hospital AO Report; see generally, McClain v. Nicholson, 21Vet. App. 319 (2007).  Further, his service treatment records confirm he sought repeat treatment for skin conditions in 1966/1967.  The first and second elements of Shedden are met.  The first and second elements of Wallin are also established through his current disability and service-connected PTSD.

As to nexus, in September 2014, Dr. A. opined that the Veteran's current urticaria has been present since service and is likely related to his AO exposure/and or his PTSD.  Dr. A. first clarified that clinical literature defines urticaria as chronic hives, with red patches and welts that last more than six weeks or recur over months or years.  Dr. A. then essentially explained that the Veteran's rash symptomatology in and since service mirrors the symptomatology associated with urticaria.  Specifically, service treatment records denote treatment for rashes ranging in size and intensity.  Additionally, the Veteran and his father confirm he has experienced reoccurring inflamed rashes of differing sizes and locations since service.  Finally, VA and private treatment medical records clearly reflect similar sporadic rashes which have been alternatively diagnosed.  In sum, Dr. A. opined that as the manifestation of his disability today is the same as that in service it is likely that his urticaria was present in and since service.  

Lastly, Dr. A. explained that the Veteran's form of urticaria was likely autoimmune in nature given his specific medical history and clinical literature review.  As previously stated, psychiatric symptomatology significantly increase the risk of the development of autoimmune diseases.  Therefore, the Veteran's urticaria was also likely related to his PTSD.  The Board finds this opinion thoroughly rationalized against the literary, clinical, lay, and examination evidence of record.  Barr ,supra.; Stefl, supra; Nieves-Rodriguez, supra.  Further, as discussed, there is no competent opinion to the contrary.

The preponderance of the evidence is for the claim and entitlement to service connection for a urticaria is warranted.  38 U.S.C. § 5107 (b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The Veteran asserts that he has a low back disability as a result of service/and or his now service-connected MG.  In brief, he reports initially injuring his back while shoveling rocks in service.  See Board Hearing Transcript.  He reports that, notwithstanding the lack of continued in-service documentation, he did receive on-going treatment for pain.  He explains that he was able to receive informal treatment from corpsmen as he was a member of the medical battalion.  He also reports that his pain never resolved.  Finally, he asserts that his low back disabilities were aggravated by falls due to weakness caused by his MG.

The record confirms diagnoses for DDD, lumbar radiculitis, sacroiliitis, and degenerative arthritis of the lumbar spine.  See March 2001 Dorn Veteran's Hospital Records and April 2015 VA Examination Report.  Service treatment records confirm the Veteran sought treatment in January 1968 for "severe lower back pain" following shoveling crushed rocks.  He is also competent to report that he injured his back during active service and that he has continued to experience back pain since his separation.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  His aforementioned reports are also considered credible.  Therefore, the first and second elements of Shedden are met.  The first and seconds elements of Wallin are also established through his current disability and now service-connected MG.

As to nexus, the Veteran was afforded an April 2015 VA lumbar spine examination.  The Board finds examination and resulting opinion to be inadequate.  First, the examination report is silent as to the propriety and/or etiology of the Veteran's diagnosed DDD, sacroiliitis, and or lumbar radiculitis.  Second, the examiner failed to discuss the Veteran's January 1968 service treatment record.  Third, although the Veteran's reports of back pain since service were noted, the examiner failed to discuss their significance.  Specifically, whether his on-going symptomatology meant his in-service injury had not resolved.  Finally, the examiner was asked to opine whether a fall caused by the Veteran's MG aggravated his lumbar disabilities.  See January 2014 Board Remand.  However, the answer provided was unresponsive as it merely noted that clinical literature did not support an etiological relationship between MG and lumbar pain.  In light of these omissions, the Board affords this opinion no probative value.

Comparatively, Dr. A. opined that the Veteran's initial in-service injury likely never resolved given his reports of continued symptomatology and the need for medication.  See September 2014 Addendum.  Dr. A. also clarified that there was no evidence of a back condition prior to service or evidence of any other significant injury which could have caused his chronic back pain in and since service.  Lastly, Dr. H. opined that the Veteran's MG induced weakness caused him to fall and aggravate his lumbar conditions in June 2006.  See May 2011 Opinion; see also VA Pain Management Treatment note.  Dr. A. concurred with this opinion and explained that the clinical records supported an increase in the Veteran's low back symptomatology following the fall.  See September 2014 Opinion.

The Board finds these combined medical opinions adequate because they were collectively predicated on review and discussion of the claims file which included lay and clinical evidence.  Barr, supra.; Stefl, supra; Nieves-Rodriguez, supra.  Further, there is no adequate medical opinion to the contrary.  The preponderance of the evidence is for the claim and entitlement to service connection for low back disability is warranted.  38 U.S.C. § 5107 (b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for MG is granted.

Entitlement to service connection for urticaria is granted.

Entitlement to service connection for arthritis and degenerative disc disease of the lumbar spine is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


